(1) It has already been held that the plaintiff may use this quantity of water at the grist-mill "for any purpose he sees fit"; Hutchins v. Berry,75 N.H. 416, 418; consequently his right to use it in the way he proposes to do is not an open question.
(2) No question in respect to the plaintiff's preferential right to the use of the water flowing in the stream is raised by the defendants' exception, for as the orders now stand the receiver will stop drawing water from the reservoir when it is drawn down to the four foot point until sufficient accumulates to run all the mills at dam C for "an economical period."
Exceptions overruled.
All concurred.